SHARPE, J.
— It does not appear from this record that any judgment was rendered against the defendant from which he could appeal. The ruling upon his motion in arrest of judgment, was necessarily while the chuse was pénding and before final judgment, and it is only from a final judgment that an appeal will lie under section 426 of the Code which, together with section 4405 is applicable-to appeals in bastardy cases.. The rul*39ing was not upon a motion for a new trial- such as may be appealed from under section 434 of tlie Code. To render the verdict effective it must be followed by a judgment of tbe court as prescribed in such cases by section 4393 of the Code. The requisites of such judgments were considered in Smith v. State, 73 Ala. 11; Austin v. Pickett, 9 Ala. 102; Berryman’s Case, Ib. 455; Wilson’s Case, 18 Ala. 757.
The appeal will be dismissed.